DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first electrode and second electrode are electrically connected to two ends of the amplifier and the third electrode is electrically connected to one end of the amplifier connected to the second electrode must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0296723 to Cho et al (“Cho”) in view of US 4,425,922 to Conti et al. (“Conti”) and US 2013/0301034 to Olds et al. (“Olds”) and US 2005/0239493 to Harris et al (“Harris”) US 2013/0281868 to Kawachi et al (“Kawachi”) and US 2005/0027203 to Umeda et al (“Umeda”).
Regarding claim 1, Cho teaches a sphygmomanometer, comprising: 
a housing (Figures 1-3); 
a display (Figures 1-3 screen 145)
a circuit board disposed within the housing (Figure 1; signal processing unit 130) and a power supply that are disposed within the housing (Figure 1; power unit 150); and 
a first electrode, a second electrode, third electrode and a photoelectric sensor that are electrically connected to the circuit board, respectively (Figures 1-3; first electrode 115, second electrode 113, and third electrode 117; photoelectric sensor 120; connected to signal processing unit 130); 
wherein, the first electrode, the second electrode and the photoelectric sensor are provided at the surface of the housing (Figures 1-3, wherein all of the sensors are at the surface of the housing, e.g. not on the back of the device but all situated on the front), and the first, second and third electrode, the display and the photoelectric sensor are provide at a same side of the housing (Figures 1-3; paragraphs 52-54; the electrodes and the photosensor are on the same side as the display as the side is not further defined and all are on a front of the device. Additionally, Cho discloses that the arrangement of the electrodes can be changed based on the desired grip position)
the first electrode and the second electrode are configured to acquire an electrocardiosignal (paragraph 32, first and second electrode are used to determine the electrocardiogram), 
the third electrode is used as a feedback electrode (paragraph 32, the ECG is determined with the third electrode used as a feedback electrode like Applicant’s third electrode), 
the second electrode and third electrode are in contact with the same hand ([FIG2-3] the second electrode, electrode 113 of the device, and the third electrode 117 are held by the same hand)
the photoelectric sensor is configured to acquire a pulse wave signal (paragraph 35)
a processer integrated on the circuit board (Figure 1; processor 130); 
the photoelectric sensor is electrically connected to the processer (Figure 1; electrodes 110, 120 and 125 are connected to the processor); 
the power supply is electrically connected to the processer, the amplifier, the photoelectric sensor, and the display (Figure 1; power unit 150). 
Cho does not specifically disclose an amplifier; the first electrode and the second electrode are electrically connected to two ends of the amplifier respectively or that the third electrode can be electrically connected to one end of the amplifier connected to the second electrode. Conti et al. teaches the first electrode and second electrode connected to the simplifier 54 and a third electrode connected to one end of the amplifier connected to the second electrode ([FIG1]) Conti also discloses the third electrode serves to suppress common-mode interference ([C3 L51-64]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Cho with the teachings of Conti in order to suppress noise in the signal.
The combination of Cho and Conti does not specifically disclose that the sensors and the display are provided at the same side of the power supply away from the circuit board. Olds teaches another sensing device that has the power supply located on the other side of the circuit board 20 (Figure 2; power supply 22). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Cho and Conti with the teachings of Olds as it is no more than the combination of known prior art elements via known methods to arrive at the predictable result of a sensor system with a power supply located opposite the sensors.
The combination of Cho, Conti and Olds does not specifically disclose the device has a wrist strap. Harris teaches a similar device that has a wrist strap ([FIG3-6]). Therefore it would have been obvious for one of ordinary skill at the time of filing to combine the device of Cho, Conti and Olds with the teachings of Harris in order to allow for continuous unobtrusive monitoring ([¶79]).
Cho discloses a blood pressure measuring device in which the electrodes are sized to fit a cellular phone and a fingertip (see Figures 1-3) but the combination of Cho, Conti and Olds and Harris does not specifically disclose the exact width and length measurements for the electrodes and photoelectric sensor. In the same field of endeavor of biophysical signal collection, Kawachi teaches a similar device with electrodes that are the correct thickness ([¶39] – thickness of 0.3-1.5mm) and Umeda teaches a similar device with the correct length (paragraph 76 – length and width of contact surface on portable device 20 mm by 30 mm), electrodes on portable devices are known to have sizing to fit a finger.  Where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the combination of Cho, Conti and Olds and Harris and in view of the teachings of Umeda and Kawachi with the optimal sizing for electrodes in order to find the optimum sizing.

Regarding claim 13, Cho discloses the sphygmomanometer, wherein the amplifier is configured to acquire electrocardiosignal through the first electrode and the second electrode under a control of the processer and send the electrocardiosignal as acquired to the processer; the photoelectric sensor is configured to acquire pulse wave signal under a control of the processer and sends the pulse wave signal as acquired to the processer; the processer is configured to receive the electrocardiosignal sent by the amplifier and the pulse wave signal sent by the photoelectric sensor, recognize a peak point of the electrocardiosignal and a peak point of the pulse wave signal, determine a time difference between the peak point of the electrocardiosignal and the peak point of the pulse wave signal as a pulse transmission time, substitute the pulse transmission time into the equation of blood pressure versus pulse transmission time to calculate a blood pressure value (Figure 4; paragraphs 60-73, wherein the different in time between the R peak of the ECG and start of the pulse wave signal is used to determine the blood pressure).
Regarding claim 17, Cho discloses the sphygmomanometer of claim 16, wherein the external receiving device is at least one selected from the group consisting of a mobile phone and a computer (Figure 1; paragraphs 42-51).
Regarding claim 18, Cho discloses the sphygmomanometer of claim 12, wherein the processer is configured to store an equation of a blood pressure versus a pulse transmission time, the equation reflecting a relationship between the blood pressure and the pulse transmission time (paragraphs 60-73).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Conti, Olds, Harris, Kawachi and Umeda in view of US 2017/0202514 to Nousianinen et al (“Nousianinen”).
Regarding claim 15, in the combination of Cho, Conti, Olds, Harris, Kawachi and Umeda, Harris teaches a wrist mounted device in which the structure resembles a watch (see Figures 3-6). However, in the same field of endeavor of biometric sensing, Nousianinen teaches a biometric monitor strap that also resembles a watch that has a length of 35 mm to 45 mm, a width of 28 mm to 35 mm, and a thickness of 9 mm to 15 mm (paragraph 43, wherein the estimated dimensions of the watch face are discussed in detail). Where general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Cho with the optimal sizing as taught by Nousianinen for the sphygmomanometer.

Response to Arguments
Applicant’s arguments, see pg. 5, filed 4/27/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn in view of the amended language.
Applicant’s arguments, see pg. 6, filed 4/27/22, with respect to the rejection(s) of claim(s) 1, 13 and 17-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Conti which replaces Yanagidaria teachings the common mode rejection and the appropriate structure and configuration of the electrodes and the amplifier.
Regarding Applicant’s arguments against the 103 rejection and Kawachi, Examiner respectfully disagrees. The claims recite a range of lengths, widths and thicknesses that the prior art teaches or that it would have been obvious to one of ordinary skill in the art to modify to determine the optimal sizes. Similarly, there is no argument or evidence presented in the arguments that these dimensions are anything other than a design choice. It is not clear that the sizing of the electrodes provides a particular advantage not considered in the prior art or provides some unexpected result.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Umeda et al. US 2005/0027203.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A CATINA/            Examiner, Art Unit 3791                        

	/ALLEN PORTER/            Primary Examiner, Art Unit 3792